Exhibit 10.46

SEPARATION AGREEMENT, WAIVER AND RELEASE

This Separation Agreement, Waiver and Release (this “Waiver and Release”) is
entered into by Transmeridian Exploration Incorporated (the “Company”) and
Stephen T. Newton (the “Executive”) effective as of the date the Executive signs
this Waiver and Release as set forth below.

1. The Executive hereby resigns his position as President of the Company
effective November 30, 2007. In connection with the Executive separation from
employment, the Company agrees to pay the Executive an amount equal $125,000.00,
less any applicable tax withholdings. Such payment shall be made upon the
expiration of the applicable revocation period set forth hereinbelow.

2. The Executive received a grant of 300,000 restricted shares of common stock
of the Company effective upon his appointment as President of the Company on
May 29, 2007, 100,000 of which vested on such date, subject to a six-month
holding period, and the remainder of which expires and is terminated effective
as of date of the Executive resignation.

3. In exchange for the consideration offered hereinabove, the Executive hereby
agrees as follows:

The Executive does hereby waive any and all claims against and release the
Company, its affiliates and its subsidiaries and each of their directors and
officers, executives and agents, and benefit plans and the fiduciaries and
agents of said plans (collectively referred to as the “Corporate Group”) from
any and all claims, demands, actions, liabilities and damages he may have
against any of them.

The Executive understands that signing this Waiver and Release is an important
legal act. The Executive acknowledges that the Company has advised him in
writing to consult an attorney before signing this Waiver and Release. The
Executive further acknowledges that the Executive was given 45 calendar days
after the date this Waiver and Release was furnished to him to consider whether
to sign and return the Waiver and Release to the Company.

In exchange for the consideration offered to the Executive hereinabove, the
Executive agrees not to sue or file any action or proceeding with any local,
state and/or federal agency or court regarding or relating in any way to the
Company, and the Executive knowingly and voluntarily waives all claims and
releases the Corporate Group from any and all claims, demands, actions,
liabilities, and damages, whether known or unknown, arising out of or relating
in any way to the Corporate Group, except such rights or claims as may arise
after the date this Waiver and Release is executed. This Waiver and Release
includes, but is not limited to, claims and causes of action under: Title VII of
the Civil Rights Act of 1964, as amended; the Age Discrimination in Employment
Act of 1967, as amended; the Civil Rights Act of 1866, as amended; the Civil
Rights Act of 1991; the Americans with Disabilities Act of 1990; the Older
Workers Benefit Protection Act of 1990; the Employee Retirement Income Security
Act of 1974,

 

-1-



--------------------------------------------------------------------------------

as amended; the Family and Medical Leave Act of 1993; and/or contract, tort,
defamation, slander, wrongful termination or other claims or any other state or
federal statutory or common law.

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.

The Executive understands that for a period of seven (7) calendar days following
his signing this Waiver and Release (the “Waiver Revocation Period”), the
Executive may revoke his acceptance of the offer by delivering a written
statement to the Company by hand or by registered mail, addressed to the Company
at 5847 San Felipe., Suite 4300, Houston, Texas, Attention: Chief Financial
Officer, in which case the Waiver and Release will not become effective. In the
event the Executive revokes his acceptance of this offer, the Company shall have
no obligation to provide him the consideration offered hereinabove. The
Executive understands that failure to revoke his acceptance of the offer within
the Waiver Revocation Period will result in this Waiver and Release being
permanent and irrevocable.

The Executive acknowledges that he has read this Waiver and Release, has had an
opportunity to ask questions and have it explained to him and that the Executive
understands that this Waiver and Release will have the effect of knowingly and
voluntarily waiving any action the Executive might pursue, including breach of
contract, personal injury, retaliation, discrimination on the basis of race,
age, sex, national origin or disability and any other claims arising prior to
the date of this Waiver and Release. This Waiver and Release will be governed by
the laws of the State of Texas.

By execution of this document, the Executive does not waive or release or
otherwise relinquish any legal rights the Employee may have which are
attributable to or arise out of acts, omissions or events of the Company or any
other member of the Corporate Group which occur after the date of execution of
this Waiver and Release.

[Remainder of page intentionally left blank.]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned TRANSMERIDIAN EXPLORATION INCORPORATED has
executed this Waiver and Release as of the 30th day of November, 2007.

TRANSMERIDIAN EXPLORATION INCORPORATED

 

By:              Attest:      Name:          Name:    Title:          Title:   

AGREED TO AND ACCEPTED this

     day of             , 2007.

 

 

Stephen T. Newton

 

-3-